Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This communication is in response to the Applicants' communication dated April 27, 2022. Claim 1 was amended. Claims 2-17 were added. Claims 1-17 of the application are pending. This office action is made final.

Claim Objections

2.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

3.	Claims 5, 6, 10, 11, 16 and 17 are objected to because of the following informalities:  
Claim 5, Lines 3-4, “the plurality of facilities” has no antecedent basis.
Claim 6, Lines 3-4, “the plurality of ether facilities” has no antecedent basis. 
Claim 10, Line 1, “the estimated future reliability report” has no antecedent basis.
Claim 11, Lines 2-3, “the facility” has no antecedent basis.
Claim 11, Line 29, “the estimated future reliability” is indefinite since it is not clear if it refers to “estimated future reliability of the facility” or “estimated future reliability of the at least one measureable system”. 
Claim 16, Line 3, “the plurality of facilities” has no antecedent basis.
Claim 17, Line 3, “the plurality of facilities” has no antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  

4.1	Claim 1 is directed to:
A system for modelling future reliability of a facility based on operational and performance data, comprising:
an input interface configured to:
receive maintenance expense data corresponding to the facility; 
receive first principle data corresponding to the facility, wherein the first principle data comprises characteristics of a measurable system associated with the facility; and 
receive asset reliability data corresponding to the facility;
a processor coupled to a non-transitory computer readable medium, … comprises instructions when executed by the processor causes the processor to:
obtain one or more comparative analysis models associated with the facility; 
utilize the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generate a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models; 
determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values; 
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system; and 
a user interface configured to display:
the constraints on the maintenance activities and
the estimated future reliability.

Step 1 analysis
Claim 1 is directed to a system for modelling future reliability of a facility based on operational and performance data, comprising:
an input interface configured to:
receive maintenance expense data corresponding to the facility; 
receive first principle data corresponding to the facility, wherein the first principle data comprises characteristics of a measurable system associated with the facility; and 
receive asset reliability data corresponding to the facility;
a processor coupled to a non-transitory computer readable medium, … comprises instructions when executed by the processor causes the processor to:
obtain one or more comparative analysis models associated with the facility; 
utilize the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generate a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models; 
determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values; 
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system; and
a user interface configured to display:
the constraints on the maintenance activities and
the estimated future reliability.

Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 1, the process of “utilize the one or more comparative analysis models to optimize constraints on maintenance activities based …” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts.  That is, other than reciting “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”, nothing in the claim preclude the “utilize the one or more comparative analysis models to optimize constraints on maintenance activities based …” step from practically being performed using mathematical concepts. For example, but for the “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” language, the claim encompasses the user performing “utilize the one or more comparative analysis models to optimize constraints on maintenance activities based … ” using mathematical concepts. 
In claim 1, the process of “generate a maintenance standard associated with the facility based on the constraints on the maintenance activities” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mental steps.  That is, other than reciting “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”, nothing in the claim preclude the “generate a maintenance standard associated with the facility based on the constraints on the maintenance activities” step from practically being performed using mental steps. For example, but for the “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” language, the claim encompasses the user performing “generate a maintenance standard associated with the facility based on the constraints on the maintenance activities” using mental concepts. 
In claim 1, the process of “utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mental steps.  That is, other than reciting “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”, nothing in the claim preclude the “utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models” step from practically being performed using mental steps. For example, but for the “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” language, the claim encompasses the user performing “utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models” using mental concepts. 
In claim 1, the process of “determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical steps.  That is, other than reciting “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”, nothing in the claim preclude the “determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values” step from practically being performed using mathematical steps. For example, but for the “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” language, the claim encompasses the user performing “determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values” using mathematical concepts. 
In claim 1, the process of “… utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts.  That is, other than reciting “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”, nothing in the claim preclude the “… utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system” step from practically being performed using mathematical concepts. For example, but for the “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” language, the claim encompasses the user performing “… utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system” using mathematical concepts. 

Accordingly, the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Lastly, the additional processes of “receive maintenance expense data corresponding to the facility;   receive first principle data corresponding to the facility; receive asset reliability data corresponding to the facility; obtain one or more comparative analysis models associated with the facility; and display the constraints on the maintenance activities and the estimated future reliability” may be considered additional elements which represent extra-solution activities (see MPEP 2106.05(g).). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “an input interface; a processor coupled to a non-transitory computer readable medium comprising instructions; and a user interface” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  In addition, the limitation of “receive maintenance expense data corresponding to a facility;   receive first principle data corresponding to the facility; receive asset reliability data corresponding to the facility; obtain one or more comparative analysis models associated with the facility; and display the constraints on the maintenance activities and the estimated future reliability” are extra-solution activities which is considered insignificant, in that the limitations are just a nominal or tangential addition to the claim.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

4.2	Dependent claims 2-10, recite the abstract ideas of:
(claim 2) the asset reliability data is Equivalent Forced Outage Rate data (mental step in that a person could mentally identify the asset reliability data is Equivalent Forced Outage Rate data); 
 (claim 3) compile the at least one maintenance standard and the asset reliability data into a compiled data file (mental step in that a person could mentally identify to compile the at least one maintenance standard and the asset reliability data into a compiled data file);
(claim 4) generate a categorized time-based maintenance expense data based upon at least the compiled data file; and generate a categorized time-based asset reliability data based upon at least the compiled data file (mental step in that a person could mentally identify to generate a categorized time-based maintenance expense data based upon at least the compiled data file; and generate a categorized time-based asset reliability data based upon at least the compiled data file);
(claim 5) generate the categorized time-based maintenance expense data by arranging the category values according to one or more time intervals for the plurality of facilities (mental step in that a person could mentally determine to generate the categorized time-based maintenance expense data by arranging the category values according to one or more time intervals for the plurality of facilities);

 (claim 6) generate the categorized time-based asset reliability data by arranging asset reliability data values according to one or more time intervals for the plurality of ether facilities (mental step in that a person could mentally identify to generate the categorized time-based asset reliability data by arranging asset reliability data values according to one or more time intervals for the plurality of ether facilities);
(claim 7) generate the categorized time-based asset reliability data by arranging asset reliability data values according to one or more time intervals for the plurality of ether facilities (mental step in that a person could mentally identify to generate the categorized time-based asset reliability data by arranging asset reliability data values according to one or more time intervals for the plurality of ether facilities);
(claim 8) the at least one maintenance standard is utilized to normalize the maintenance expense data (mental step in that a person could mentally identify that the at least one maintenance standard is utilized to normalize the maintenance expense data);
 (claim 9) normalize the maintenance expense data by generating a periodic maintenance spending divisor for a time period (mental step in that a person could mentally identify to normalize the maintenance expense data by generating a periodic maintenance spending divisor for a time period);
 (claim 10) the estimated future reliability report comprises a graph displaying the asset reliability data according to the plurality of category values (mental step in that a person could mentally identify that the estimated future reliability report comprises a graph displaying the asset reliability data according to the plurality of category values).

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

4.3	Claim 11 is directed to:
A method, comprising:
rece1vmg, by at least one processor, maintenance expense data corresponding to the facility;
receiving, by the at least one processor, first principle data corresponding to the facility, wherein the first principle data comprises characteristics of a measurable system associated with the facility;
receiving, by the at least one processor, asset reliability data corresponding to the facility;
determining, by the at least one processor, a target variable associated with the facility; obtaining, by the at least one processor, one or more comparative analysis models associated with the facility;
utilizing, by the at least one processor, the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generating, by the at least one processor, a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilizing, by the at least one processor, the maintenance standard to-generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models;
determining, by the at least one processor, an estimated future reliability of the facility based on the asset reliability data and the plurality of category values;
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system; and
causing to display, by the at least one processor:
the constraints on the maintenance activities and 
the estimated future reliability.

Step 1 analysis
Claim 1 is directed to A method, comprising:
rece1vmg, by at least one processor, maintenance expense data corresponding to the facility;
receiving, by the at least one processor, first principle data corresponding to the facility, wherein the first principle data comprises characteristics of a measurable system associated with the facility;
receiving, by the at least one processor, asset reliability data corresponding to the facility;
determining, by the at least one processor, a target variable associated with the facility; obtaining, by the at least one processor, one or more comparative analysis models associated with the facility;
utilizing, by the at least one processor, the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generating, by the at least one processor, a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilizing, by the at least one processor, the maintenance standard to-generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models;
determining, by the at least one processor, an estimated future reliability of the facility based on the asset reliability data and the plurality of category values;
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system; and
causing to display, by the at least one processor:
the constraints on the maintenance activities and 
the estimated future reliability.

Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the “system for modelling future reliability of a facility based on operational and performance data” of claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the system claim 1.

4.4	Dependent claims 12-17, recite the abstract ideas of all limitations of claims 2, 8, 9 and 3-6. 

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

Allowable Subject Matter

5.	Claims 1-17 of the application would be allowable over prior art of record if claim objections and claim rejections under 35 USC 101 detailed in Paragraph 4 above are overcome

6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) assessing the relationship between reliability, operational and maintenance activities of systems; determine spending and other measures of performance to achieve a level of reliability that is based on units of similar design and performance; comparative performance analysis of one or more units; a unit's reliability goals and expenditure must be matched with competitive expectations; a system and methodology for estimating a generating unit's potential reliability and cost that enables dynamic analyses; generating a frontier curve using the collected data for plurality operation parameters and maintenance cost; categorizing the data into hemispheres and quadrants and generating the frontier curve from the categorized data; determining the maximum and minimum values of the variables from the frontier curves (Fluegge et al., U.S. Patent Application Publication 2009/0093996);
(2) system and method for performing supplier design for reliability; analyzing the reliability of a product provided by a supplier; reviewing past failure history of similar products and performing failure mode and effect analysis (FEMA) to predict new types of failure mechanisms; determining a prediction of component failure distributions and determining mean time to repair and a mean time to maintain and determining a reliability model; specifying physical characteristics of the product; empirical data can be used to determine failure rate distributions and their mean and standard deviations; computing mean time to maintain for use in reliability, availability and maintainability assessments; generating a reliability block diagram as graphical representation of reliability model; reliability model can be used to determine the availability of products; a simulation model used to output reliability parameters of the system (Dell'Anno et al., U.S. Patent Application Publication 2008/0300888); and
(3) predicting failure of a system that includes electronic components; reliability of electronic components assessed using empirically based models; probability techniques used to predict variability of failure mechanisms; computational reliability modeling (CRM) used to reduce engineering costs and provide more insight into reliability issues; the reliability of an overall product is a function of reliability of all of the parts; mathematically modeling contributions of component reliability to the overall system reliability; probability analysis of an electronic system to predict component failure; obtaining information on system failure by summing component level failure (Tryon, III et al., U.S. Patent Application Publication 2008/0015827).
 
None of these references taken either alone or in combination with the prior art of record discloses a system for modelling future reliability of a facility based on operational and performance data, specifically including: 
(Claim 1) “utilize the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generate a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models; 
determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values; 
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 11) “utilizing, by the at least one processor, the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generating, by the at least one processor, a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilizing, by the at least one processor, the maintenance standard to-generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models;
determining, by the at least one processor, an estimated future reliability of the facility based on the asset reliability data and the plurality of category values;
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system” in combination with the remaining elements and features of the claimed invention.

Response to Applicant’s Arguments

7. 	Applicant's claim amendments and arguments filed on April 27, 2022 have been fully considered.  Claim rejections under 35 USC 101 have been updated in this office action in response to applicant’s claim amendments.

7.1 	As per the applicant’s argument that “Claim 1 as amended is not directed to an abstract idea because amended claim 1 recites features that integrate the claim into a practical application; the specification provides numerous examples of how Applicant's new type of claimed data (e.g., "the estimated future reliability data") is used to perform tangible actions (i.e., "maintenance tasks") that would impact the future reliability of a vehicle (e.g., paragraph 0031), a Cat craker (e.g., paragraphs 0084, 0087-0090, and 0095-0096), and a pipeline and tank farm (e.g., 0097-00108)- i.e., as detailed by the above Applicant's newly clarified, claimed subject matter is specifically required to be "used to operate, control, build, produce, manufacture or modify a real physical system”; Applicant's Specification clearly identifies a particular problem in the technical field of facility and/or asset reliability. The Specification describes that an improvement to such technology to address the identified particular problem by optimizing constraints on maintenance to extend the future reliability; amended claim 1 integrates the so-called exception into a particular practical application, by requiring the utilization of the ''first principle data" to "optimize constraints on maintenance activities" and "determine an estimated future reliability of the facility"  in order "to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the at least one measureable system”, the Examiner respectfully disagrees. The Examiner has carefully reviewed the paragraphs mentioned by the applicants and determined that these paragraphs do not state how the estimated future reliability of the facility and the estimated future reliability of the measurable system are used to select components for the facility or the system to achieve the estimated reliability or to plan maintenance for the components to achieve the estimated reliability. The claims do not have any practical application for the generated reliabilities. Therefore, the claim 1 and all dependent claims and claim 11 and its dependent claims are not patent eligible under 35 USC 101.

7.2 	As per the applicant’s argument that “if the 101 to be maintained, there should be evidentiary findings showing that at least the combination of claimed limitations (i.e., the independent claim as a whole), are "well-understood, routine, and conventional activities" in the pertinent industry”, the Examiner takes the position that the applicants’ invention is not "well-understood, routine, and conventional activities". The 101 rejection is not based on "well-understood, routine, and conventional activities", but on if the claims have practical application.

ACTION IS FINAL

8.	Applicant’s claim amendments necessitated revised 101 rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 10, 2022